                                                                        i    L     i

                   IN THE UNITED STATES DISTRICT COURT
                                                                        MAR I 8 2020
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                               iMCXunonu
                               Richmond Division                   clerk,RICHMOND.
                                                                          u.s. district
                                                                                     VAcourt

LEONARD ALLEN MORRISON, III,

      Plaintiff,

V.                                             Civil Action No. 3:18CV527

HAMPTON POLICE DEPARTMENT, ^ al.,

      Defendants.


                               MEMORANDUM OPINION


      Leonard Allen Morrison, III, a Virginia inmate proceeding pro

se, filed this 42 U.S.C. § 1983 action.              Morrison claims that the

officers involved in his arrest used excessive force and committed

several    other    constitutional     violations.        Morrison     names     as

defendants Lieutenant Richard Gainer and Sergeant Curtis Crouch^

of the Hampton Police Department (^^Defendants'')                 The matter is

before the Court on:           DEFENDANTS' MOTION TO STAY (EOF No. 25);

DEFENDANTS'    MOTION     TO    DISMISS     PARTICULARIZED      COMPLAINT     (EOF

No. 27);    Defendants'    SECOND     MOTION    TO    DISMISS    PARTICULARIZED




      1 Morrison incorrectly identified Crouch's first name as David
in the Particularized Complaint.

      2 By Memorandum Opinion and Order entered on March 6, 2020',
the   Court   dismissed        Morrison's     claims    against     Blake     Ryan
Trowbridge for failure to effect timely service of process. (ECF
Nos. 42, 43.) Additionally, the Clerk listed the Hampton Police
Department as a defendant. Further review of the Particularized
Complaint reflects that Morrison did not name that entity as a
defendant. (See ECF No. 15, at 1) Accordingly, the Hampton Police
Department is DISMISSED as a party to this action.
COMPLAINT   (EOF   No.   37); and,     Morrison's Amended    Particularized

Complaint ("'Second Particularized Complaint," ECF No. 40.).


                          I.    PROCEDXJRAL HISTORY


     A.     The Particularized Complaint

     The     matter      is    currently    proceeding      on     Morrison's

Particularized Complaint (ECF No. 15).            In the Particularized

Complaint, Morrison states that, on June 12, 2017, Lieutenant

Gainer attempted to apprehend Morrison in connection with an

"active alleged robbery."         (Id. at 1.)^    Morrison contends that

Lieutenant Gainer used excessive force and that "in self-defense,"

Morrison resisted.        (Id. at 1-2.)      Morrison gained control of

Lieutenant Gainer's weapon and attempted to flee and was shot

multiple times by Officer Trowbridge.          (Id. at 2.)       Morrison was

left paralyzed from the waist down.         (Id. at 3.)

     Thereafter,      Detective    Crouch   arrived   on    the    scene   and

confiscated Morrison's personal effects, including his car, cash,

"phones, watches, etc." (I^ at 3.) Morrison's family has reached
out to Detective Crouch "in order to recover my car along with

monies and other property," but his family has not received a

satisfactory response.         (Id.)

     Morrison raises the following grounds for relief:




     3 The Court corrects the capitalization and punctuation in
the quotations from Morrison's submissions.
Claim One        Lieutenant  Gainer  violated  Morrison's  Eighth
                 Amendment rights when he used excessive force
                 against Morrison by attempting to choke Morrison
                 and using his firearm to strike Morrison in the
                   head and neck.      (Id.)

Claim Two        Officer  Trowbridge  violated  Morrison's Fifth,
                 Fourteenth, and Eighth Amendment rights by using
                 excessive     force    when   ^^he   shot   [Morrison] in   the
                 back twice when no imminent danger was posed to his
                 personal safety" and he failed to give Morrison the
                 option to surrender. (Id. at 3-4.)

Claim Three        Detective   Crouch    violated      Morrison's   Fifth    and
                 Fourteenth Amendment rights by seizing his personal
                 property. (Id. at 4.)

      B.    Defendants' Motions And Morrison's Second Particularized
            Complaint

            1. Defendants' Motion To Stay And First Motion To Dismiss

      On June 27, 2019, Defendants moved to stay the action pending

the   resolution    of   Morrison's      state    criminal     charges.      The

Defendants reasoned that the claims in the present action arise

out of a series of events occurring on June 12, 2017 for which

Morrison was then facing 20 criminal charges in the Circuit Court

for the City of Hampton (^^Circuit Court"). (DEFENDANTS' MEMORANDUM

IN SUPPORT OF THEIR MOTION TO STAY PROCEEDINGS at 1, ECF No. 26.)

The charges included two counts of attempted capital murder of a

police officer, one count of disarming a police officer, nine

counts of use of a firearm while committing a felony, three counts

of robbery, one count of conspiracy to commit robbery, four counts

of abduction, and one count of possession of a firearm by a

convicted felon.     (Id. at 1-2.)      Defendants note that Morrison was
scheduled to be tried on these charges on July 15 through July 17,

2019.     (Id. at 2.)     Pursuant to Younger v. Harris, 401 U.S. 37

(1971), Defendants ask the Court '"to stay these proceedings until

such time as the related criminal matters are fully concluded in

state court . . .         (Id. at 4.)

      On June 27, 2019, Defendants also filed DEFENDANTS' MOTION TO

DISMISS PARTICULARIZED COMPLAINT.           (EOF No. 27.)   In that motion.

Defendants seek dismissal of the Particularized Complaint pursuant

to Fed. R. Civ. P. 12(b)(6).         In support of that motion. Lieutenant

Gainer argues that Morrison has not pled a viable excessive force

claim under the        Eighth Amendment because        Morrison's claim of

excessive force during the course of an arrest are not governed by

the Eighth Amendment.         (See ECF No. 28, at 6.)         Additionally,

Sergeant Crouch contends that Morrison's due process claims fail

because    Section   19.2-60    of    the   Virginia   Code ''provide[s]   an

adequate remedy for return of seized property, which defeats any

due process claim." (Id. at 5.)             Sergeant Crouch, however, fails

to cite the Court to any authority that supports the proposition

on that contention.


        Thereafter, Morrison responded to the DEFENDANTS' MOTION TO

DISMISS PARTICULARIZED COMPLAINT (ECF No. 27) and filed a Motion

for   leave   to file    an   Amended   Complaint.      (ECF No.    29.)   By

Memorandum Order entered on October 10, 2019, the Court denied

Morrison's    Motion    to for leaved       to file an    Amended   Complaint

                                        4
because    he       failed   to   attach   a   copy   of   the    proposed    amended

complaint to his Motion for leave to file an Amended Complaint

{EOF No. 29).         (Memorandum Order, EOF No. 35.)

               2.     Defendants' Second Motion To Dismiss And Morrison's
                      Second Particularized Complaint

      On   December 18, 2019,          Defendants filed          DEFENDANTS' SECOND

MOTION TO DISMISS PARTICULARIZED COMPLAINT.                (ECF No. 37.) Therein,

the Defendants point out that Morrison has been convicted in the

Circuit Court of two counts of attempted capital murder of a police

officer, one count of disarming a police officer, eight counts of

use   of   a    firearm      while   committing   a   felony,      three   counts   of

robbery, one count of conspiracy to rob, three counts of abduction,

and one count of possession of a firearm by a convicted felon.

(ECF No. 38, at 4.)            The Defendants further assert that none of

Morrison's convictions have been reversed on appeal.                       (Id.)    The

Defendants then ask the Court to dismiss Claims One and Two for

lack of jurisdiction pursuant to Heck v. Humphrey, 512 U.S. 477

(1994).    (I^ at 4-8.)

      On February 3, 2020, Morrison filed his Second Particularized

Complaint.           In the Second Particularized Complaint, Morrison

provides greater factual detail about his claims.                     Additionally,

Morrison now properly identifies the Fourth Amendment as governing

his claims about excessive force during the course of an arrest.
              II.    RESOLUTION OF THE OUTSTANDING MATTERS


     Defendants       initially   sought   to   stay   the      action     until

Morrison's criminal proceedings were concluded.              In their Second

Motion to Dismiss, Defendants indicated those criminal proceedings

now have concluded.       Accordingly, the Defendants' Motion to Stay

(ECF No. 25) will be denied as moot.

     In their First Motion to Dismiss, Defendants sought, inter

alia, the dismissal of Morrison's excessive force claims on the

grounds that Morrison had failed to bring his claims under the

correct constitutional amendment.          Morrison now has submitted a

Second   Particularized     Complaint   that    appears    to    correct   that

deficiency.    Given the lenient standard for amending a complaint

and the lack of any evident prejudice, see Laber v. Harvey, 438

F.3d 404, 426-27 (4th Cir. 2006), Morrison's Second Particularized

Complaint (ECF No. 40) will be filed (and the Clerk will be

directed to do this) and the Second Particularized Complaint will

supplant the Complaint and the First Particularized Complaint.

Morrison is cautioned that he may not file any other complaint ih

this action without first obtaining leave of court to do so.

     Because        DEFENDANTS'   MOTION   TO    DISMISS        PARTICULARIZED

COMPLAINT (ECF No. 27) and DEFENDANTS' SECOND MOTION TO DISMISS

PARTICULARIZED COMPLAINT (ECF No. 37) are directed to the First

Particularized Complaint, they will be denied without prejudice as

moot.    Defendants may file any further motion to dismiss within
twenty (20) days of the date of entry hereof.             Any party wishing

to file a motion for summary judgment must do so within sixty (60)

days of the date of entry hereof.

     The Court notes that in DEFENDANTS' SECOND MOTION TO DISMISS


PARTICULARIZED COMPLAINT (EOF No. 37), Defendants contend that the

Court lacks jurisdiction over many of Morrison's claims because

they are barred by Heck v. Humphrey, 512 U.S. 477 (1994).                   Heck

bars a § 1983 action if it is clear from the               record that its

successful     prosecution     would     necessarily      imply     that    the

plaintiff's earlier conviction was invalid.             Id. at 486-87.       The

United   States   Court   of   Appeals    for   the     Fourth    Circuit    has

emphasized that 'Mt]he Heck analysis requires a close factual

examination of the underlying conviction."            Riddick v. Lott, 202

F. App'x 615, 616 (4th Cir. 2006) (citations omitted).              Where, as

here, the plaintiff's claims involve claims of excessive force

during the course of an arrest and the plaintiff also was convicted

of charges of threatening, resisting or assaulting a police

officer,     resolution   of   the     Heck   inquiry    often    demands     an

examination of the trial record.          See id. at 617 (alteration and

omission in original) (observing that "Heck does not bar § 1983

actions alleging excessive force despite a plaintiff s conviction

for resisting arrest because a ^state court's finding that [a

plaintiff] resisted a lawful arrest . . . may coexist with a

finding that the police officers used excessive force to subdue
[the plaintiff]" (quoting Martinez v. City of Albuquerque, 184

F.3d 1123, 1127 (10th Cir. 1999))). Accordingly, should Defendants

choose to renew their Heck challenges they must ensure that the

proper supporting documents are attached in support thereof and

the proper legal analysis is made.   To the extent that Defendants

renew their Heck challenges by means of a motion to dismiss, they

also must explain, with citation to controlling authority why the

Court can consider the documents in a motion to dismiss.   See Fed.

R. Civ. P. 12(d).

     The Clerk is directed to send a copy of the Memorandum Opinion

to Morrison and counsel of record.

     It is so ORDERED.                                       .


                                                      fi^
                              Robert E. Payne
                              Senior United States District Judge

Date:
Richmond, Virginia
